         Case 1:20-cv-03194-SMJ   ECF No. 16   filed 07/26/21   PageID.847 Page 1 of 2




1                                                                             FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON


2                                                                     Jul 26, 2021
                                                                         SEAN F. MCAVOY, CLERK
3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     ROMONA N.,                                No. 1:20-cv-03194-SMJ
5
                              Plaintiff,       ORDER DISMISSING CASE
6
                  v.
7
     KILOLO KIJAKAZI, Acting
8    Commissioner of Social Security,1

9                             Defendants.

10

11          On July 26, 2021, Plaintiff Ramona N. filed a Notice of Voluntary

12   Dismissal (Unopposed), ECF No. 15. Defendant Andrew M. Saul, Commissioner

13   of Social Security, has served neither an answer nor a summary judgment motion.

14   Consistent with Plaintiff’s notice and Federal Rule of Civil Procedure

15   41(a)(1)(A)(i), IT IS HEREBY ORDERED:

16          1.    Plaintiff’s Notice of Voluntary Dismissal (Unopposed), ECF No. 15,

17                is ACKNOWLEDGED.

18

19   1
       Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9,
     2021. Under Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi
20   is substituted for Andrew M. Saul as the defendant in this suit. No further action
     need be taken to continue this suit. See 42 U.S.C. § 405(g).


     ORDER DISMISSING CASE – 1
       Case 1:20-cv-03194-SMJ     ECF No. 16   filed 07/26/21   PageID.848 Page 2 of 2




1          2.     All claims are DISMISSED WITH PREJUDICE, with all parties to

2                 bear their own costs and attorneys’ fees.

3          3.     All pending motions are DENIED AS MOOT.

4          4.     All hearings and other deadlines are STRICKEN.

5          5.     The Clerk’s Office is directed to SUBSTITUTE Kilolo Kijakazi for

6                 Defendant Andrew M. Saul as Acting Commissioner of Social

7                 Security.

8          6.     The Clerk’s Office is directed to CLOSE this file.

9          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order

10   and provide copies to all counsel.

11         DATED this 26th day of July 2021.

12
                        _________________________
13                      SALVADOR MENDOZA, JR.
                        United States District Judge
14

15

16

17

18

19

20



     ORDER DISMISSING CASE – 2
